Citation Nr: 1023445	
Decision Date: 06/23/10    Archive Date: 07/01/10	

DOCKET NO.  04-44 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected left 
knee disability.   

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a service-connected left 
knee disability.  

3.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected left 
knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Appellant had active service from July 12, 2000, to 
September 12, 2000.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2008 at which time it was remanded 
in pertinent for further development.  The requested actions 
have been accomplished and the case has been returned to the 
Board for appellate review.  

The case is once again remanded to the RO by way of the 
Appeals Management Center in Washington, D.C.  The Appellant 
will be notified if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims at issue.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist the Appellant in developing facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The evidence of record with regard to the disabilities at 
issue was in conflict at the time of the Board's remand 
action in April 2008.  As a result, the case was remanded in 
order that the Veteran might be accorded a comprehensive 
joints examination.  This was conducted in August 2008.  For 
whatever reason, however, the claims file was not made 
available to the examiner for review.  Accordingly, the Board 
finds the opinion by the examiner to be inadequate because it 
was not based on a complete review of the entire evidence of 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The health care professional who 
conducted the August 2008 examination of 
the Veteran at the VA Medical Center in 
Phoenix, Arizona, should be contacted and 
asked to provide an opinion as to whether 
it is more likely than not that any 
current cervical spine disorder, left hip 
disorder, and/or bilateral ankle 
disability are more likely than not, at 
least as likely as not, or less likely 
than not, related to the Veteran's active 
service or to any service-connected 
disability, to include the Veteran's 
service-connected left knee disability.  
This opinion is to be expressed following 
a review of the entire evidence of 
record, particularly the opinions from 
the VA physician who examined the Veteran 
in March 2004 and the February and April 
2004 correspondence from Dr. T. L. E.  If 
the physician is not available, the 
Veteran should be accorded a joints 
examination by another physician 
knowledgeable in orthopedic disorders for 
the purpose of determining whether there 
is a causal nexus between the Veteran's 
active military service and any current 
cervical spine, left hip and/or bilateral 
ankle disability, to include as secondary 
to service-connected left knee 
disability.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review has been accomplished.  
All appropriate testing should be 
conducted, and all pertinent disabilities 
associated with the disabilities at issue 
should be diagnosed.  The examiner should 
provide an opinion as to whether it is 
more likely than not (that is, 
probability greater than 50 percent), at 
least as likely as not (that is, 
probability of 50 percent), or less 
likely than not (that is, probably less 
than 50 percent) that any currently 
diagnosed disability is in any way 
related to the Veteran's active service 
or to any service-connected left knee 
disability.  Any opinion expressed should 
be supported by complete rationale.  If 
the examiner is not able to provide the 
requested opinion without resort to 
speculation, this should be so stated and 
he or she should discuss why such an 
opinion is so outside the norm that such 
an opinion is not possible.  Again, it is 
imperative that the claims file be made 
available to the health care professional 
that conducted the August 2009 
examination or to any other examiner who 
evaluates the Veteran.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded the 
appropriate time period within which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



 action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



